The topic of this year’s debate invites us to focus on people and our responsibility to ensure their peaceful and sustainable future. However, in today’s world, such a peaceful future is threatened as never before. Authoritarian regimes continue to kill with impunity, extremist ideologies treat innocent people with unspeakable cruelty, and thousands die after leaving their homes in search for a better and more peaceful life.
The world’s attention is now focused on North Korea and in some other regions, but the same kinds of blackmail, bullying and aggression that we see there are also being used by Russia in Ukraine and along NATO’s eastern border. As we speak, approximately 100,000 Russian troops are engaged in Exercise Zapad 2017 — offensive military exercises on the borders of Baltic States, Poland and even in the Arctic. The Kremlin is rehearsing aggressive scenarios against its neighbours, training its army to attack the West. The exercise is also part of information warfare that aims to spread uncertainty and fear. It is even more disturbing that the Zapad 2017 exercise is just one symptom of the Kremlin’s inability to finally end its hatred towards the West.
Despite Russia’s special responsibility as a permanent member of the Security Council to protect international peace, it violated the Charter of the United Nations by attacking Georgia, illegally annexing Crimea and directly participating in the war in the east of Ukraine. The Kremlin’s arsenal does not stop at conventional weapons. Russia continues to meddle in elections and conduct cyberattacks, and it uses its sputniks to spread fake news and destabilizing propaganda. Energy blackmail has long been Russia’s weapon of choice. For example, in Belarus, just 40 kilometres from Lithuania’s capital, it is building the unsafe Astravyets nuclear power plant as a geopolitical weapon that fails to comply with basic international nuclear standards.
Abuses and indifference to basic international norms by regimes across the world are not unrelated. Too often they are a result of our collective failure to condemn or properly react to violations. Time and time again we lack the courage to enforce the rules that we ourselves have established. We draw red lines in the sand and then pretend they do not exist. That has to change. Bullies are aggressive precisely because they are weak and insecure, which is why we must stop being passive observers and start calling things by their real names. Aggression can never make anyone stronger. It can never earn anyone a single drop of respect. The only thing that aggression will bring about is contempt, shame and condemnation.
The international community has to take a share of responsibility. We cannot let fear win by closing our eyes to violators, because that will only encourage them to go further. We must learn to read the warning signs, because abuse of human rights, nationalist rhetoric and the suppression of free speech explode into violence if ignored.
Finally, we must change the United Nations. This unique universal body was created to save the world from wars and instability. So far it has failed to fulfil that purpose. We now face a choice — we either give the Organization the voice to rise up against the abuse, or we render it irrelevant.